Citation Nr: 1311893	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  08-32 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for the Veteran's lumbar spondylosis with degenerative changes, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability evaluation for the Veteran's cervical spondylosis with degenerative changes, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	United Spinal Association


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1962 to September 1962 and from February 1976 to August 1995.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Atlanta, Georgia, Regional Office (RO) which, in pertinent part, denied increased evaluations for the Veteran's lumbar spondylosis with degenerative changes and his cervical spondylosis with degenerative changes.  In August 2010, the Board remanded the Veteran's appeal for additional action.  

In April 2012, the Appeals Management Center (AMC) established service connection for left upper extremity radiculopathy; assigned a 20 percent evaluation for that disability; established service connection for both right lower extremity and left lower extremity radiculopathy; assigned 10 percent evaluations for those disabilities; and effectuated the awards as of January 31, 2005.  The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the AMC in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

In its August 2010 Remand instructions, the Board directed that:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected lumbar spine and cervical spine disabilities after January 2004 including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact [B. Mani, M.D., B. Choi, M.D.; J. Lee, M.D., Dr. Wray, Dr. Gandhi], the Atlanta Brain & Spine Care Center, Pain Consultants of Atlanta, and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

In October 2010, the Veteran submitted the requested releases and additional private clinical documentation.  A review of the record and the April 2012 supplemental statement of the case (SSOC) does not indicate that the identified health care providers were contacted and requested to forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on a veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The report of a January 2012 VA peripheral nerve condition examination indicates that the Veteran's service-connected lumbar and cervical disorders have increased in severity and are currently manifested by upper extremity and lower extremity radiculopathy.  Separate evaluations have been granted for the Veteran's left upper extremity, right lower extremity, and left lower extremity radiculopathy.  The January 2012 examination did not address the spine or limitation of motion thereof.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the increase in severity of the Veteran's lumbar and cervical spine disorders, the Board finds that additional evaluation is needed to assess the Veteran's service-connected disability picture.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected lumbar spine and cervical spine disabilities after October 2010 including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact B. Mani, M.D., B. Choi, M.D.; J. Lee, M.D., Dr. Wray, Dr. Gandhi, the Atlanta Brain & Spine Care Center, Pain Consultants of Atlanta, and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2012).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after October 2010.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of his service-connected lumbar and cervical spine disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should fully describe the functional limitation that results from the Veteran's lumbar spondylosis with degenerative changes and cervical spondylosis with degenerative changes, to include any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of the lumbar and cervical spinal segments should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should express an opinion as to the impact of the Veteran's lumbar and cervical spine disabilities upon his vocational pursuits.  

All relevant medical records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.   

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

